Citation Nr: 0306031	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  94-34 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  PTSD is related to the veteran's period of active duty 
military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, PTSD 
was incurred in service. 38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable disposition of the issue resolved in 
this determination, the Board finds that further development 
under the Veteran's Claims Assistance Act of 2000 (VCAA) 
and/or previously existing law is not necessary. 


The veteran essentially contends that he is entitled to 
service connection for PTSD.  Service connection for PTSD 
requires a diagnosis of the disorder; credible supporting 
evidence that the claimed in-service stressful events 
actually occurred; and a link, as established by medical 
evidence, between current symptoms and the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). If 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

In the instant appeal, the evidence establishes that the 
veteran had sea service deployment during the Persian Gulf 
War and was a recipient of the Kuwait Liberation Medal, the 
Southeast Asia Service Medal with two bronze stars, the 
National Defense Service Medal, and the Fleet Marine Force 
Combat Operations Insignia.  Upon his separation from 
service, in the August 1992 Report of Medical History, the 
veteran reported nervous trouble and frequent trouble 
sleeping. 

The veteran was first diagnosed with moderate PTSD in 
November 1993, approximately 15 months after his separation 
from service, by VA examiners based on stressors and events 
relayed by the veteran.  The veteran indicated that he 
experienced the following during the Gulf War: he served as a 
command translator both in English and Arabic, which would 
require him to venture into the cities; he was subjected to 
sirens every three to four hours warning of either SCUD 
attacks or terrorist attacks; several times he was told to 
put on a gas mask and equipment because of an incoming 
chemical attack; he saw people injured in friendly fire; and 
since he was of Iranian descent, he was constantly in fear 
for his safety both from United States soldiers and Iraqi 
soldiers.  

The diagnosis of PTSD conformed with the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), as required 
by 38 C.F.R. Part 4, § 4.130.  It was further supported by 
subsequent diagnoses of PTSD made by VA in July 1996, August 
1996, September 1996, November 1996, January 1997, and April 
1997.  

Upon VA examination in November 1997, the veteran was again 
diagnosed with PTSD, however; it was quantified as chronic 
and severe.  This diagnosis was based on the following 
stressors provided by the veteran: he was working in 
intelligence and because of his ability to speak Arabic, he 
was constantly mistaken by Saudis as an Israeli and by the 
United States as an Arab, which caused him to fear for his 
safety; he was in the office working, when a soldier pulled a 
gun against the officers, demanding he be returned to the 
United States; he worked by a carrier jet helicopter runway 
for Apaches and Cobra choppers and he saw the marines bombing 
the areas near the Iraqi border; and finally, that he was 
traumatized every time his unit had a chemical weapons alert.  

The record reveals that the veteran sought continued 
treatment for PTSD.  Subsequent diagnoses are contained in VA 
outpatient treatment records dated in November 1999, January 
2000, March 2001, December 2001, May 2002, September 2002, 
and November 2002.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the veteran's claim.  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C. § 1154; 38 C.F.R. § 3.303(a).  

In the instant case, the veteran's service personnel records 
confirm that he was stationed in the Southeast Asia Theater 
of operations and was attached to a Marine Combat Unit. While 
the Board notes that the veteran's stressors have not been 
verified by the National Personnel Records Center (NPRC), the 
fact remains that the veteran was repeatedly diagnosed with 
PTSD by VA examiners based on the stressors relayed to them, 
as noted in the instant decision.    

Moreover, a February 1999 statement from the veteran's ex-
wife lends credible supporting evidence of the occurrence of 
the in-service stressors.  In her statement, she indicated 
that the veteran communicated with her during the time he was 
serving in the Persian Gulf.  She stated that his letters 
expressed concern for his life due to his delicate job of 
wearing civilian clothes and leaving the base to gather 
information.  She confirmed that the veteran was concerned 
for his safety from the "friendly forces" and the Saudis.  
She also indicated that the veteran was under constant 
pressure because of the SCUD missile attacks.  Two 
considerations are of primary weight in this decision.  The 
first is that the veteran's reported stressful events are 
consistent with the official records.  A claimant is not 
required to demonstrate immediate proximity to artillery or 
missile points of impact.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002).    Moreover, the adequacy of the stressor is 
essentially a medical determination.  Cohen v. Brown, 10 Vet. 
App. 128 (1997). 



 
ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

